                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

KIMBERLY SCOTT,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )                CASE NO. 2:17-cv-306-GMB
                                        )                [wo]
                        1
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
      Defendant.                        )

                        MEMORANDUM OPINION AND ORDER

        Kimberly Scott applied for disability insurance benefits under Title II of the Social

Security Act (“the Act”) on September 21, 2013, alleging a disability date of November

2, 2008. (R. 20). The application was denied at the lower levels of determination. (R.

82–116). A hearing was held before the Administrative Law Judge (“ALJ”). (R. 38–74).

The ALJ rendered an unfavorable decision on August 25, 2015. (R. 17–33). The Appeals

Council denied Plaintiff’s request for review. (R. 1–6). As a result, the ALJ’s decision

became the final decision of the Commissioner of Social Security (“Commissioner”). (R.

1–6). Judicial review proceeds pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 636(c).

After careful scrutiny of the record and briefs, for reasons herein explained, the court

concludes that the Commissioner’s decision is to be AFFIRMED.



1
 Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Nancy A. Berryhill should be substituted for Acting Commissioner
Carolyn W. Colvin as the defendant in this suit. No further action needs to be taken to continue this suit
by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                                              Page 1 of 12
                            I. NATURE OF THE CASE

       Scott seeks judicial review of the Commissioner’s decision denying her application

for disability insurance benefits. United States District Courts may conduct limited review

of such decisions to determine whether they comply with applicable law and are supported

by substantial evidence. 42 U.S.C. § 405. The court may affirm, reverse and remand with

instructions, or reverse and render a judgment.

                            II. STANDARD OF REVIEW

       The court’s review of the Commissioner’s decision is a limited one—the sole

function is to determine whether the ALJ’s opinion is supported by substantial evidence

and whether the proper legal standards were applied. See Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

       “The Social Security Act mandates that ‘findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive.’” Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (quoting 42 U.S.C. § 405(g)). Thus, this court must find the

Commissioner’s decision conclusive if it is supported by substantial evidence. Graham v.

Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). Substantial evidence is more than a

scintilla—i.e., the evidence must do more than merely create a suspicion of the existence

of a fact, and must include such relevant evidence as a reasonable person would accept as

adequate to support the conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)); Foote, 67 F.3d at 1560;

Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982)).



                                       Page 2 of 12
       If the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the court would have reached a contrary result as the finder of

fact, and even if the evidence preponderates against the Commissioner’s findings. Ellison

v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003); Edwards v. Sullivan, 937 F.2d 580,

584 n.3 (11th Cir. 1991) (quoting MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.

1986)). The court must view the evidence as a whole and consider evidence favorable as

well as unfavorable to the decision. Foote, 67 F.3d at 1560 (citing Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). The court “may not decide facts anew, reweigh the

evidence, or substitute [its] judgment for that of the [Commissioner],” but rather it “must

defer to the Commissioner’s decision if it is supported by substantial evidence.” Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1997) (quoting Bloodsworth, 703 F.2d at 1239).

       The court also will reverse a Commissioner’s decision on plenary review if the

decision applies incorrect law, or if the decision fails to provide the district court with

sufficient reasoning to determine that the Commissioner properly applied the law. Keeton

v. Dept. of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citing Cornelius

v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.; Brown v. Sullivan, 921 F.2d 1233, 1236

(11th Cir. 1991) (quoting MacGregor, 786 F.2d at 1053).

              III. STATUTORY AND REGULATORY FRAMEWORK

       The Social Security Act’s general disability insurance benefits program (“DIB”)

provides income to individuals who are forced into involuntary, premature retirement,

provided they are both insured and disabled, regardless of indigence. See 42 U.S.C.

                                       Page 3 of 12
§ 423(a). The Social Security Act’s Supplemental Security Income (“SSI”) is a separate

and distinct program. SSI is a general public assistance measure providing an additional

resource to the aged, blind, and disabled to assure that their income does not fall below

the poverty line. Eligibility for SSI is based upon proof of indigence and disability. See

42 U.S.C. §§ 1382(a) & 1382c(a)(3)(A)–(C). However, despite the fact that they are

separate programs, the law and regulations governing a claim for DIB and a claim for SSI

are identical, so claims for DIB and SSI are treated identically for the purpose of

determining whether a claimant is disabled. Patterson v. Bowen, 799 F.2d 1455, 1456 n.1

(11th Cir. 1986). Applicants under DIB and SSI must prove “disability” within the

meaning of the Social Security Act, which defines disability in virtually identical language

for both programs. See 42 U.S.C. §§ 423(d), 1382c(a)(3) & 1382c(a)(3)(G); 20 C.F.R.

§§ 404.1505(a) & 416.905(a). A person is entitled to disability benefits when the person

is unable to

       [e]ngage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result
       in death or which has lasted or can be expected to last for a continuous
       period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A). A “physical or mental impairment” is one

resulting from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.

42 U.S.C. §§ 423(d)(3) & 1382c(a)(3)(D).

       The Commissioner employs a five-step, sequential evaluation process to determine

whether a claimant is entitled to benefits. See 20 C.F.R. §§ 404.1520 & 416.920.


                                        Page 4 of 12
       (1)    Is the person presently unemployed?
       (2)    Is the person’s impairment(s) severe?
       (3)    Does the person’s impairment(s) meet or equal one of the specific
              impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1?
       (4)    Is the person unable to perform his or her former occupation?
       (5)    Is the person unable to perform any other work within the economy?

       An affirmative answer to any of the questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of
       “not disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).

       The burden of proof rests on a claimant through Step 4. See Phillips v. Barnhart,

357 F.3d 1232, 1237–39 (11th Cir. 2004). Claimants establish a prima facie case of

qualifying for disability benefits once they meet the burden of proof from Step 1 through

Step 4. At Step 5, the burden shifts to the Commissioner, who must then show there are

a significant number of jobs in the national economy the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238–39. RFC is what the claimant still is

able to do despite his impairments and is based on all relevant medical and other evidence.

Id. It also may contain both exertional and nonexertional limitations. Id. at 1242–43. At

the fifth step, the ALJ considers the claimant’s RFC, age, education, and work experience

to determine if there are jobs available in the national economy the claimant can perform.

Id. at 1239. To do this, the ALJ either uses the Medical Vocational Guidelines (the

“grids”) or receives testimony from a vocational expert (“VE”). Id. at 1239–40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

                                       Page 5 of 12
experience. Each factor can independently limit the number of jobs realistically available

to an individual. Id. at 1240. Combinations of these factors yield a statutorily required

finding of “Disabled” or “Not Disabled.” Id.

           IV. ADMINISTRATIVE FINDINGS AND CONCLUSIONS

      Scott was 53 years old at the time she filed her disability application and 55 years

old at the time of the ALJ’s decision. (R. 33, 75, 86 & 144). She had a college

undergraduate degree and a master’s degree in social work. (R. 44–45 & 165). She had

worked in the past as a social worker and then as a social work consultant for the Alabama

Department of Human Resources. (R. 27, 45–50, 69 & 166). Scott retired in 2008 and

has not worked since that time. (R. 50–52). She alleged a disability beginning on

November 2, 2008 due to multiple sclerosis, permanent numbness in the hands and feet,

back, arm and leg numbness, extreme fatigue, skin problems like eczema rashes and

infections, balance problems, falling, full body tremors, hand tremors, eye tremors,

bladder problems, swallowing and choking problems, muscle weakness, pain, mobility

problems, stiffness and memory problems. (R. 75–76, 86, 164). Among other severe

impairments the ALJ found “probable multiple sclerosis assessed in June 2013.” (R. 22).

      After reviewing the evidence and testimony of record, the ALJ found that Scott

retained the RFC to perform a reduced range of light work. (R. 26–32). Based on Scott’s

RFC and on vocational expert testimony, the ALJ found that Scott could return to her past

relevant work as a social worker. (R. 32). Therefore, the ALJ concluded that Scott was

not disabled. (R. 32–33).



                                       Page 6 of 12
                               V. MEDICAL HISTORY

       On June 27, 2013, Scott presented to CNC Neurology to see Hassan Kesserwani,

M.D. (R. 341). Kesserwani noted that Scott’s chief complaints since 2007 included

“fatigue, generalized weakness, numbness in arms, legs and balance issues. She had an

MRI of the brain, showed multiple plaques, possibly a plaque in the T6 region.” (R. 341).

He assessed “numbness in arms and legs. Fatigue that remains unexplained. [Multiple

sclerosis (“MS”)] is certainly a possibility.” (R. 342). He recommended “[r]epeat MRI

of the brain.” (R. 342).

       Consistent with Dr. Kesserwani’s order, Scott presented to Southeast Alabama

Medical Center for imaging of her brain. (R. 336). The history of the MRI reflected “MS,

paresthesia in limbs.” (R. 336). The findings revealed “[o]n T2 and FLAIR[] there are

numerous small high signal foci in the white matter of both hemispheres including several

small lesions near the lateral ventricles. Given the history of MS, these most likely

represent plaques of demyelinating disease.” (R. 336). Similarly, Oligoclonal Banding

testing performed at Dale Medical Center using Isoelectric Focusing (“IEF”) and

immunoblotting methodology revealed the following:

       Four (4) oligoclonal bands were observed in the CSF, which were not
       detected in the serum sample. Interpretation: Criteria for Positivity: Four
       (4) or more oligoclonal bands observed only in the CFS have been should
       to be most consistent with MS using our method.

(R. 339). On September 19, 2013, Scott presented to Dr. Kesserwani where he noted her

chief complaints as follows:

       1.     She has four oligoclonal bands, hence has MS with numbness in arms
              and legs, fatigue, lack of endurance.

                                      Page 7 of 12
       2.     She comes in with a list of 10 questions, answered all.
       3.     She has a lot of eczema and flushing. She is getting treated with
              steroids.

(R. 337). As for the plan of action, Dr. Kesserwani noted that “[w]e will begin Copaxone.

Discussed the role of Copaxone, prognosis of MS.” (R. 337). Among other severe

impairments, the ALJ found “probable multiple sclerosis assessed in June 2013.” (R. 22).

                               VI. ISSUES PRESENTED

       1.     Whether the ALJ properly evaluated Dr. Kesserwani’s opinion?

       2.     Whether the ALJ erred in concluding the Plaintiff’s impairments did not
              meet or equal listing 11.09C?

                                    VII. ANALYSIS

A.     ALJ’s Evaluation of Dr. Kesserwani’s Opinion

       “[A]bsent ‘good cause,’ an ALJ is to give the medical opinions of treating

physicians ‘substantial or considerable weight.” Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1179 (11th Cir. 2011) (citations omitted). However, good cause to stray from

the treating physician’s opinion exists when the: (1) treating physician’s opinion is not

bolstered by the evidence; (2) the evidence supported a contrary finding; or (3) the treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical records.

Winschel, 631 F.3d at 1179. If the ALJ does stray from the treating physician’s opinion,

he “must clearly articulate the reasons for giving less weight to the opinion of a treating

physician, and the failure to do so is reversible error.” Lewis, 125 F.3d at 1440. (Citations

omitted). Moreover, an opinion about whether a plaintiff is disabled is not a medical

opinion entitled to significant weight because that issue is dispositive of the case.


                                        Page 8 of 12
See Hutchinson v. Astrue, 408 F. App’x 324, 327 (11th Cir. 2011).

        The ALJ summarized the opinion of Dr. Kesserwani, one of Scott’s treating

neurologists, which was contained in a check-the-box Multiple Sclerosis Questionnaire

completed on March 5, 2015, as follows:

        Dr. Kesserwani reported the claimant does have significant, reproducible
        fatigue of motor function with substantial muscle weakness on repetitive
        activity, demonstrated on physical examination, resulting from neurological
        dysfunction in areas of the central nervous system known to be
        pathologically involved by the multiple sclerosis process.2

(R. 31 & 458). He further noted that Scott first met these criteria four years ago. (R. 31

& 458). However, Dr. Kesserwani provided no explanation for this opinion, nor did he

cite to any evidence as support. (R. 458). The ALJ concluded that

    [a]s for the opinion evidence of Dr. Kesserwani, when considering the evidence
    in its entirety, there are no objective findings or testing which supports his
    conclusions. Therefore, the undersigned affords this physician’s medical source
    opinion no weight whatsoever.

(R. 32).

        The record does contain a diagnosis of MS by Dr. Kesserwani, which the ALJ

recognized as one of Scott’s severe impairments. (R. 22). However, Dr. Kesserwani

pointed to no objective evidence in the record to support his conclusion that Scott had

significant fatigue and weakness which was “demonstrated on physical examination.”

(R. 31 & 458); 20 C.F.R. pt. 404, subpt. p., app. 1 § 11.09C. Indeed, the Eleventh Circuit

has held that a physician’s diagnosis of MS, standing alone and even where supported by



2
 The language contained in the questionnaire is identical to the listing for multiple sclerosis contained at
20 C.F.R. pt. 404, subpt. p., app. 1 § 11.09C (2015).
                                              Page 9 of 12
objective evidence, is insufficient to support a finding of disability. See Mansfield v.

Astrue, 395 F. App’x 528, 531 (11th Cir. 2010). In the instant action, the ALJ concluded

that medical records from the Scott’s treating physicians, including Dr. Kesserwani,

generally reflected normal examination findings on gait, range of motion, strength, and

neurological findings from 2008 through March 2015. (R. 29–31, 245–48, 337, 341–42,

413–14, 425, 428–29, 431–35, 439, 459 & 463).

      Based upon an independent review of the record, this court concludes that there are

no examination findings or test results substantiating Scott’s repeated complaints of

numbness, weakness, and fatigue. Rather, the examinations consistently demonstrated

that Scott had full, normal muscle strength and nerve conduction in all extremities. (R.

29–31, 245–48, 337, 341–42, 413–14, 425, 428–29, 431–35, 439, 459 & 463).

Importantly, the court notes that on February 26, 2015, a month before completing the MS

questionnaire, Dr. Kesserwani saw Scott and noted: “still with numbness and fatigue,

polysymptomatic, but no deficits. She has MS but not ready for Tecfidera. She says she

needs time.” (R. 459). His notes also reflect a normal physical exam:

      Appearance: Healthy. Gait: Normal. Can tandem. Romberg is absent.
      Cranial Nerves: EOMs are full. Visual fields are full. Fundi are normal.
      Speech: no dysarthria. Motor: No drift.

(R. 459). Thus, the only evidence of Scott’s numbness, fatigue, and weakness are her own

subjective complaints, and Dr. Kesserwani based his opinion on these complaints. (R. 32

& 458). However, as noted above, Eleventh Circuit law establishes that good cause exists

to discount a treating physician’s opinion where those findings were based on “subjective

reports and he had no objective medical records on which to base his opinion.” Costigan

                                      Page 10 of 12
v. Comm’r Soc. Sec. Admin., 603 F. App’x 783, 788 (11th Cir. 2015). Accordingly, the

court concludes that the ALJ did not err in discounting Dr. Kesserwani’s opinion that Scott

was disabled.

B.     Listing 11.09C

       Scott contends that she meets Listing 11.09C, which covers multiple sclerosis with

       significant, reproducible fatigue of motor function with substantial muscle
       weakness on repetitive activity, demonstrated on physical examination,
       resulting from neurological dysfunction in areas of the central nervous
       system known to be pathologically involved by the multiple sclerosis
       process.

20 C.F.R. pt. 404 subpt. p., app. § 11.09 (2015). Scott bears the burden of proving that

her impairments meet or equal this listing. See Barron v. Sullivan, 924 F. 2d 227, 229

(11th Cir. 1991).

       As an initial matter, the ALJ incorrectly stated at Step 3 that “[n]o medical expert

has concluded that the claimant’s impairments meet or equal a listed impairment.”

(R. 26). Dr. Kesserwani did, in fact, opine that Scott’s impairments met Listing 11.09.

However, on the basis of the conclusion, set forth above, that ALJ had good cause for

discounting Dr. Kesserwani’s opinion, the court concludes that this is harmless error. See

Sanchez v. Comm’r of Soc. Sec., 507 F. App.’x 855, 856 (11th Cir. 2013) (“We have also

declined to remand for express findings when doing so would be a ‘wasteful corrective

exercise’ in light of the evidence of record and when no further findings could be made

that would alter the ALJ’s decision.”). Moreover, the court’s independent review of the

medical records clearly reveals that Scott had normal muscle strength and normal nerve

conduction in all extremities. (R. 245–48, 337, 341–42, 413–14, 425, 428–29, 431–35,

                                      Page 11 of 12
439, 459 & 463). Thus, Scott has failed to demonstrate that any physical examination or

other medical records support her position that she has the necessary fatigue and weakness

required to meet Listing 11.09. Accordingly, the court concludes that substantial evidence

supports the ALJ’s conclusion that Scott is not disabled.

                                   VIII. CONCLUSION

       Pursuant to the findings and conclusions detailed in this Memorandum Opinion, it

is ORDERED that the decision of the Commissioner is AFFIRMED.

       A separate judgment will be entered herewith.

       DONE this 16th day of November, 2018.




                                      Page 12 of 12
